Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 1 of
                                      21




                              EXHIBIT E
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 2 of
                                      21


         Plaintiffs’ Memorandum regarding Status of Discovery with Brand Manufacturers
          Plaintiffs are committed to the deadlines set forth in PTO 30. Plaintiffs’ Proposed Schedule
  makes that possible. See Exhibit A. Working backwards from the deadlines—as Your Honor
  directed—Plaintiffs’ Schedule provides realistic dates to produce noncustodial files, finalize search
  terms, a soft cap on custodial-file requests from the Brand Defendants and a production schedule in
  four waves. Plaintiffs’ Schedule builds in the review time needed between the production of custodial
  files and subsequent depositions. It also contemplates the time needed for Plaintiffs’ experts to review
  data and prepare reports. The deadlines in PTO 30 are uniform as to all parties and specific. To meet
  them, the schedule announcing production timelines should also be uniform and specific.
          I.      Status of Discovery with Brand Manufacturers
          As part of the Initial Census discussions, the Brand Defendants (“Brands”) insisted on general
  causation Daubert motion practice starting 18 months from the opening bell of discovery. In return,
  Plaintiffs agreed to an 18-mointh deadline for filing Daubert and Class Certification motions in
  exchange for “full non-bifurcated discovery” until December 20, 2021. There was no ambiguity about
  what this meant. It included discovery relating to ALL personal injury/wrongful death and class
  action claims asserted in Plaintiffs’ Master Complaints with the exception of case specific Bellwether
  discovery.
          Defendants further insisted that Plaintiffs provide, by January 8, 2021, the full list of cancers
  for which they intend to submit expert reports. Plaintiffs agreed contingent on “full non-bifurcated
  discovery,” as memorialized by PTO 30. Yet certain Defendants now seek to phase discovery in a
  way that allows them to achieve in practice what they intentionally bargained away in negotiations.
          Plaintiffs have less than a year left to complete full discovery, obtain evidence and documents,
  take depositions and submit expert reports and an additional 3 months beyond that to complete expert
  discovery and depositions, for the personal injury claims.. The discovery conducted by Plaintiffs must
  address every claim pled in the Master Complaints for multiple cancers caused by a drug
  manufactured and sold over a 40-year period by numerous Defendants. The Court aptly referred to
  this case as “one of the largest MDLs in history.” The task Plaintiffs face is immense. We are up to
  the challenge, but only if Defendants abide by the letter and spirit of the negotiations memorialized
  in PTO 30. Plaintiffs’ proposed schedule hews most closely to the deal the parties struck.
          Plaintiffs are frustrated with the discovery progress to date. Six-and-a-half months into
  discussions with the Brands, Plaintiffs have barely scratched the surface of the discovery needed to
  prove their claims and submit expert reports. To date, the Brands have only produced their regulatory
  files and some foundational documents such as standard operating procedures and organizational
  charts. On March 4, 2020, Plaintiffs met with Co-Lead Defense Counsel and Special Master Dodge
  and provided a Proposed Order for an initial production of documents to move the case forward in an
  expedited manner. See Exhibit B. This Order was based upon Judge Fallon’s initial CMO in Xarelto
  and specifically requested regulatory and scientific documents and data. Id. In early April, pursuant
  to PTO 16, Plaintiffs provided additional initial disclosure requests and engaged in multiple
  discussions with the Brands related to discovery which could be produced in the near term. None of
  this discovery is complete.
          The Brands only started producing regulatory documents on June 18, 2020. See Production
  Log attached as Exhibit C.1 Otherwise, the non-regulatory productions are minimal and consist
  mostly of incomplete foundational documents such as SOP’s and Organizational Charts. Id.

  1
   As the Court is aware, per the Joint Dispute Resolution Memorandum submitted on September 11, 2020,
  GSK’s documents were largely redacted. After two months of meet and confers between the parties, GSK
  agreed to correct its production and reproduce it next week. Unfortunately, this type of substantial delay was
  not only inefficient but required hundreds of hours of attorney and consultant time to address. Disputes such
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 3 of
                                      21


           On June 16, 2020, Plaintiffs served formal Interrogatories and Requests for Production of
  Documents. Plaintiffs provided the Brands with multiple extensions with the understanding that
  informal discovery would proceed at a quick pace. Formal discovery responses were served this week
  by Boehringer Ingelheim (“BI”). The remaining Brands are due to serve their responses within the
  next two weeks. Meanwhile, Plaintiffs have attempted to work with the Brands informally, and have
  met and conferred extensively about the scope of non-custodial2 and custodial3 productions, and next
  steps. Non-custodial data sources are important because they represent the institutional knowledge
  and sources of information from each Brand related to Zantac. Plaintiffs have not yet received
  complete noncustodial productions from key functional departments including the majority of
  evidence critical to our claims relating to pharmacovigilance and safety; clinical and preclinical
  testing with underlying data, documents and histopathology; epidemiology; adverse event reports;
  communications with medical professionals; manufacturing, storage, and shipping documents
  relating to temperature controls and degradation; NDMA testing; and global safety communications
  and testing relating to NDMA; sales, marketing, pricing, formulary, and transactional non-custodial
  sources as well.
           In addition, the parties have been negotiating search terms. It is a relatively complex process;
  exchanging and testing search terms; and discussing the pros and cons of particular searches. The
  idea is to determine the most effective mechanism to generate the most robust, responsive and relevant
  production.
           II.     Plaintiffs’ Proposed Schedule
           Plaintiffs Schedule demonstrates fidelity to PTO 30. A steady yet aggressive pace is the only
  way to meet the current deadlines while allowing Plaintiffs a full and fair opportunity to analyze
  information to develop and prove their case.
           The current pace of discovery is incompatible with PTO 30. For Plaintiffs to provide the
  initial disclosures on specific cancers by early January 2020 requires extensive review and expert
  analysis of materials we do not yet have. The Brands have not produced the following noncustodial
  documents that relate directly to science and safety: pharmacovigilance departmental documents,
  adverse event reports, clinical and preclinical trial documents including the underlying data, post-
  marketing study documents, epidemiology, signal detection or analyses, NDMA testing and analyses,
  and complete manufacturing, chemistry, stability, storage and handling documents. These types of
  documents are not useful, nice-to-have materials (though “full, non-bifurcated discovery”
  unquestionably entitles Plaintiffs to such documents). They are the very core of the discovery
  Plaintiffs and their experts require to meet the January 2020 deadline. Recently, the Brands have
  engaged in testing their ranitidine products and responding to a variety of regulatory inquiries
  globally. These global regulatory findings too go to the very heart of Plaintiffs’ case, so Plaintiffs’
  Schedule provides for dates when noncustodial documents must be produced to keep the parties on
  course. See Exhibit A.
           A. Search Terms


  as these cause the parties to veer off course from the schedule outlined in PTO 30. This is precisely why the
  parties need a specific and detailed uniform production schedule.
  2
    Non-custodial sources include databases, sharefiles, folders, and other central or departmental data sources
  maintained by the Brands or documents or segregated sections dedicated to Zantac. Certain of the Brands have
  identified some of their non-custodial data sources, and others have not. These data sources can either be
  produced in whole because all are Zantac-related, and to the extent they include other products, would require
  using search terms to identify the related documents.
  3
    Custodial files are documents associated with particular employees. In order to search and produce a custodial
  file, a search methodology must be selected, i.e., search terms or TAR (Technology Assisted Review).
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 4 of
                                      21


          The parties have also not been able to reach agreement on search terms that will be used to
  collect documents from custodial files that will ultimately be requested by Plaintiffs once the
  necessary departmental documents are produced and Plaintiffs has had an opportunity to review them
  and identify potential witnesses for deposition and trial. The parties have exchanged proposed lists of
  search terms. The Brands have represented that they are testing Plaintiffs’ terms across a small subset
  of custodial files they have collected. However, to conclude this discussion, Plaintiffs are awaiting
  the production of “hit count” reports that will provide clarity and transparency into the amount of hits
  each term landed upon within a sampling of custodial files such that the parties can meet and confer
  in a meaningful manner on the narrowing and/or modification of the search term list to be used. Thus
  far, two Defendants, BI and Sanofi, have agreed to produce this information. Sanofi has already
  provided the requested information, by way of a detailed report, two days ago. We anticipate being
  able to meet and confer with Sanofi and BI in short order and resolve the search term list with them.
  Pfizer has refused to produce this information, which is delaying the ability of the parties to follow
  the process and reach agreement as required by PTO 29 (§VI) while we still await GSK’s response.
  Plaintiffs’ Schedule asks this Court to force the issue. See Exhibit A.
          B. Deposition Protocol
          Finally, the parties have engaged in multiple meet and confers over the past two months to
  discuss a general Deposition Protocol for the Defendants’ current and former employees and non-
  party witnesses (a remote deposition protocol is near completion as well). Defendants initiated a
  proposal on July 1, 2020, and the parties have been in discussions since then. After multiple meet and
  confers and letter and draft exchanges, the predominant provisions at issue include: (1) a mechanism
  to address document authenticity and business records presumptions during the period of discovery;
  (2) the length of depositions, including 30(b)(6) depositions; (3) the protocol to address attendee
  participation when documents or testimony are designated various levels of confidentiality pursuant
  to PTO 26; and (4) a soft cap on the number of depositions. The parties have discussed the need to
  address issue (1) which would affect issues (2) and (4) because if there were presumptions as to
  authenticity and business records exceptions, the depositions could proceed more efficiently and may
  allow for fewer and shorter depositions. At this point, before significant document production and
  formal discovery responses, Plaintiffs believe it is premature and also impossible to fairly determine
  a presumptive limit on the number of depositions.4
          Depositions begin October 1, 2020 with a Regulatory 30(b)(6) deposition of BI. Plaintiffs
  have served additional 30(b)(6) notices and are presently seeking to schedule ESI/Data Source
  30(b)(6) depositions of each Brand. Plaintiffs requested that each Brand provide by September 16 a
  deposition date in October 2020, and none of the Brands have responded with a date. It is imperative
  that we start these depositions.
          C. Depositions and Custodial File Requests
          As part of the discussions surrounding the deposition protocol, Defendants have insisted upon
  including limitations on the number of depositions that Plaintiffs can take of each Defendant’s
  witnesses. That suggestion is untenable.5 It is premature to place limitations upon the numbers of
  custodial files or depositions that Plaintiffs can request. Significantly restricting the ability to conduct
  discovery and take depositions will severely prejudice Plaintiffs’ ability to fully establish the elements
  of their theories of liability as well as provide necessary information to support the class claims.

  4
    Neither the Manual for Complex Litigation, 4th nor the Guidelines and Best Practices for Large and Mass-
  Tort MDLs, Bolch Judicial Institute, Duke Law School (Second Edition) recommend or suggest limitations on
  the numbers of depositions in a litigation of this magnitude.
  5
    Moreover, all Brands have not identified all individuals or employees who are most knowledgeable about
  this litigation nor produced complete organizational charts to define the relevant universe for Plaintiffs.
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 5 of
                                      21


  Defendants were unable to point to a single MDL where depositions were limited to 10. In addition,
  Defendants’ proposed schedules appear to suggest that Plaintiffs are only entitled to receive the
  custodial files and take depositions of a limited number of witnesses that Defendants identify as
  relevant. This would be highly prejudicial to Plaintiffs’ ability to prepare their case and contravene
  the Federal Rules. The Rules do not permit Defendants to unilaterally dictate what discovery or
  witnesses they will produce based upon their perception of relevance and otherwise ignore or limit
  Plaintiffs’ ability to request discovery or depositions.6 Given the applicable factors, Defendants
  cannot genuinely argue that proportionality dictates the need for extreme limitations on the scope of
  discovery in this case.
          As set forth herein, Plaintiffs believe a discovery schedule, closely monitored and managed
  by the Court or, alternatively, a Special Master with expertise in MDL pharmaceutical litigation
  discovery who can dedicate significant time to work with the parties on a weekly basis, is critical to
  maintain the deadlines set forth in PTO 30.7




  6
    To provide context, Plaintiffs have provided information relating to discovery conducted in other MDLs. See
  Exhibit D. The majority of MDLs involving pharmaceutical litigation have not limited the number of custodial
  files or depositions that Plaintiffs can take.
  7
    In preparation for the August 14 in camera session with the Court, Plaintiffs’ Co-Lead Counsel raised with
  Special Master Dodge our request for the appointment of a discovery special master to assist the parties with
  the complex discovery issues and disputes. However, the matter was not included on the agenda for discussion
  with the Court. This past Monday, during the discovery hearing, Judge Reinhart expressed his expectation that
  there would “be very few discovery issues in the future that need to be pushed all the way to their legal limits”
  and that before we request a discovery hearing, we should have “met, conferred, and negotiated both bilaterally
  and with the help of the special master.” See 9/14/2020 Transcript Discovery Hearing, p. 49. Judge Reinhart’s
  suggestion causes us concern. In the absence of an experienced discovery master dedicated solely to
  discovery, it will be nearly impossible for the parties to achieve the vision that the Court discussed for this
  litigation at its outset. The parties have been working diligently for months, but the current construct of a
  Special Master, who is wearing many hats including shuttle diplomacy on census, miscellaneous orders, data
  and discovery, among other things, is not resulting in resolution of issues in a productive manner that will
  allow the Plaintiffs to obtain discovery on the timeline set forth in Court Orders. Plaintiffs respectfully request
  that a separate, independent and dedicated Discovery Special Master be appointed. This will allow the parties
  to gain guidance from a dedicated and experienced Discovery Master, and simultaneously allow Special Master
  Dodge to focus on facilitating non-discovery orders, the census, data analytics and continue to play a role in
  this case census and other necessary issues in the case. There is substantial precedent for this as well. See
  Exhibit E The discovery disputes in complex litigation are high-stakes, every bit as much as dispositive
  motions, class certification and Daubert. Special Master Dodge does not have specialized experience in
  complex discovery matters. This point takes nothing away from Special Master Dodge’s contributions and
  commitment to this case. Plaintiffs’ request for a discovery master is simply aimed at ensuring that a
  professional experienced in complex discovery disputes will assist the parties in an informed and meaningful
  way without exerting a burden on judicial resources and/or before approaching the Court with formal motion
  practice.
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 6 of
                                      21



                                   EXHIBIT A
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 7 of
                                          21
                               In re Zantac, MDL 2924
                       Plaintiffs’ Proposed Discovery Schedule
     DEADLINE                                                  EVENT

    Immediate
                       BRAND DEFENDANTS:

                          •   Each Defendant will begin immediate rolling productions of all
                              noncustodial documents with prioritization of pharmacovigilance
                              files; adverse event reports and data; preclinical, clinical and post-
                              marketing studies with underlying documents and data conducted or
                              sponsored by the manufacturer defendant; stability, chromatography,
                              and other testing related to NDMA, impurities or degradation of
                              Zantac; U.S. and, to the extent applicable, worldwide regulatory
                              submissions, including all underlying correspondence, relating to
                              NDMA; documents and data relating to evaluation or analysis of
                              NDMA or nitrosamines in Zantac or formed from Zantac; and
                              documents and data relating to evaluation or analysis of the risk of
                              cancer associated with NDMA, nitrosamines or Zantac; to be
                              complete no later than 11/25/2020 and the remainder of noncustodial
                              document production including, but not limited to, discovery
                              pertaining to sales and marketing, manufacturing, shipping and
                              storage,     consulting and lobbying agreements, pricing and
                              distribution, and communications to consumers and health care
                              professionals, including institutions; to be complete no later than
                              12/31/2020.

                          •   Bearing in mind that Plaintiffs will require certain discovery to
                              identify cancers as set forth in PTO 30 and for preparation of expert
                              reports, a Defendant shall not unreasonably withhold any discovery
                              that falls within the specific categories stated above. If a Defendant
                              objects to the production of any category of information specified
                              herein or intends to limit the scope of its production for any category
                              herein, it shall notify Plaintiffs in writing by 9/23/2020. The parties
                              shall meet and confer to attempt to resolve any disputes. If the parties
                              cannot reach agreement, they may seek resolution in accordance with
                              PTO 32.
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 8 of
                                          21
                               In re Zantac, MDL 2924
                       Plaintiffs’ Proposed Discovery Schedule
     DEADLINE                                                  EVENT

    9/23/2020
                       BRAND DEFENDANTS:

                          •   As contemplated in PTO 29 (§VI), a search term list generated by
                              open discussion between the parties is the fairest way to establish
                              trust, increase the relative precision of the search or proportion of
                              relevant and responsive documents. Transparency and a cooperative
                              approach will limit challenges to the scope of the productions in the
                              future. Therefore, each Defendant will provide a hit count report
                              relating to each proposed search term provided by the PSC such that
                              the parties can engage in meaningful discussion and modification of
                              search terms for custodial file productions. Hit reports are the only
                              way to ensure complete transparency about the number of documents
                              that the search terms generate and engage in a meaningful, iterative
                              and cooperative approach. There is no legitimate reason to withhold
                              them except to unilaterally limit production of relevant documents.

                          •   Each Brand Defendant will identify the specific sources of
                              information it commits to search for collection of custodial files
                              including any limitations on timeframe or sources of information that
                              it intends to exclude from custodial file searches. If Plaintiffs object
                              to the scope a Defendant has identified, Plaintiff will notify the
                              Defendant within twenty-four (24) hours. The parties shall meet and
                              confer in a good faith attempt to resolve any dispute. If the parties
                              cannot reach an agreement regarding the scope of custodial file
                              searches, they may invoke the dispute resolution process as outlined
                              in PTO 32 no later than 10/1/2020.


                          •   Plaintiffs will notify Defendants of the departmental and/or topic
                              areas for which they seek 30(b)(6) depositions pursuant to the notices
                              that have already been served and have been the subject of meet and
                              confers to date.

                          •   In addition, Plaintiffs will informally provide Defendants with
                              amended notices of deposition clarifying the subject matter and scope
                              of testimony they seek.


                          •   If a Defendant objects to providing a witness or witnesses to testify at
                              a 30(b)(6) deposition for any of the departments or topics identified,
                              it will notify Plaintiffs within twenty-four (24) hours such that the
                              parties can engage in a final meet and confer subject to PTO 32.
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 9 of
                                          21
                               In re Zantac, MDL 2924
                       Plaintiffs’ Proposed Discovery Schedule
     DEADLINE                                                   EVENT

    10/1/2020          BRAND DEFENDANTS:

                          •   Deadline to finalize search terms. Recognizing that search terms will
                              differ depending on each Defendant and its unique circumstances, the
                              Plaintiffs and each Brand Manufacturer shall finalize the list of
                              search terms to be used for searching and subsequent production of
                              custodial files. If the parties cannot agree to a final set of search terms
                              by 10/1/2020, the parties may seek immediate resolution by the Court
                              in accordance with PTO 32 so as not to delay the production of
                              custodial files. A joint submission shall be sent to the Court by 5 pm
                              EST on 10/1/2020 in accordance with PTO 32.

                          •   Plaintiffs shall identify an initial list of witnesses for which they seek
                              custodial files for each Brand Defendant not to exceed 25 per
                              defendant. Defendants shall begin a rolling production of the
                              requested custodial files within forty-five (45) days. If Defendants are
                              unable to begin the rolling production of these files within this
                              timeframe, they should notify Plaintiffs in writing and provide the
                              reasons they are unable to do so. The parties shall meet and confer to
                              discuss a timeline for the rolling production to begin however the
                              parties shall bear in mind the deadline for completion of production
                              set forth in this Order.


                          •   Defendants shall provide two (2) dates upon which they are able
                              produce witnesses to testify in response to the 30(b)(6) deposition
                              notices served informally by plaintiffs bearing in mind the deadlines
                              for completion of 30(b)(6) depositions set forth in this Order.
                              Plaintiffs shall notify Defendants of which date they will proceed with
                              the deposition and serve amended notices of deposition confirming
                              the date and details no later than 5 pm EST on 10/3/2020.
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 10 of
                                           21
                                In re Zantac, MDL 2924
                        Plaintiffs’ Proposed Discovery Schedule
      DEADLINE                                                   EVENT

     11/25/2020         BRAND DEFENDANTS:

                           •    Deadline for completion of production of pharmacovigilance
                                departmental files; adverse event reports and data; preclinical, clinical
                                and post-marketing studies with underlying documents and data
                                conducted or sponsored by the manufacturer defendant; stability,
                                chromatography, and any other testing related to NDMA, impurities
                                or degradation of Zantac; U.S. and, to the extent applicable,
                                worldwide regulatory submissions, including all underlying
                                correspondence, relating to NDMA; company documents relating to
                                evaluation or analysis of NDMA or nitrosamines in or formed from
                                Zantac.

                           •Thereafter, Defendants will provide updated productions related to
                            these topic areas on a rolling basis at a minimum of every ninety (90)
                            days until the close of discovery on 12/31/2021.
     12/31/2020         BRAND DEFENDANTS:

                            •   Deadline for completion of production of initial custodial files
                                requested by Plaintiffs.

                            •   Deadline for completion of production of documents from non-
                                custodial sources. Thereafter, Defendants will provide any updated
                                productions on a rolling basis no later than every ninety (90) days
                                until the close of fact discovery on 12/20/21.

                            •   On or before 12/31/2020, Plaintiffs shall identify the 2nd tranche of
                                custodians for which they seek custodial files for each Brand
                                Defendant not to exceed 25 per defendant.

                            •   Deadline to complete 30(b)(6) depositions for each Brand Defendant

                        GENERIC DEFENDANTS:

                            •   Deadline for completion of production of documents by Generic
                                Defendants in accordance with the CDA.

                            •   Plaintiffs shall identify the initial witnesses for which they seek
                                custodial files from the Generic Defendants not to exceed 15 per
                                Defendant.

                        ALL OTHER DEFENDANTS:
                          • Plaintiffs shall identify the initial witnesses for which they seek
                             custodial files from the Defendants not to exceed 20 per Defendant.
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 11 of
                                           21
                                In re Zantac, MDL 2924
                        Plaintiffs’ Proposed Discovery Schedule
      DEADLINE                                                  EVENT

     1/30/2021          BRAND DEFENDANTS:

                           •   Plaintiffs shall identify the 3rd tranche of witnesses for which they
                               seek custodial files from each Brand Defendant not to exceed 25 per
                               defendant.

     3/1/2021           BRAND DEFENDANTS:

                           •   Deadline for completion of production of 2nd tranche of Brand
                               Defendant custodial files

                           •   Plaintiffs shall identify the 4th tranche of witnesses for which they
                               seek custodial files from each Brand Defendant not to exceed 25 per
                               defendant.

                        ALL OTHER DEFENDANTS

                           •   Deadline for completion of production of initial custodial file
                               requests for all other non-brand Defendants

     4/5/2021           BRAND DEFENDANTS:

                           •   Deadline for completion of production of 3rd tranche of custodial
                               files

                        ALL OTHER DEFENDANTS

                           •   Plaintiffs shall identify the 2nd tranche of witnesses for which they
                               seek custodial files from all other Defendants not to exceed 15 per
                               Defendant.

     5/30/21            BRAND DEFENDANTS

                           •   Deadline for completion of production of 4th tranche of custodial
                               files

                        ALL OTHER DEFENDANTS

                           •   Deadline for completion of production of 2nd tranche of custodial
                               files
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 12 of
                                           21
                                In re Zantac, MDL 2924
                        Plaintiffs’ Proposed Discovery Schedule
      DEADLINE                                                  EVENT

     7/31/21            ALL DEFENDANTS

                           •   Plaintiffs shall identify the final tranche of custodians for which they
                               seek custodial files not to exceed 10 per Defendant. If Plaintiffs
                               require any additional custodial files from any individual Defendant,
                               they shall meet and confer in attempt to reach agreement. If they are
                               unable to reach agreement, Plaintiffs may seek leave of Court.

     9/30/21            ALL DEFENDANTS

                           •   Deadline for completion of production of final tranche of custodial
                               files.

     12/20/21           Close of Fact Discovery
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 13 of
                                       21



                                    EXHIBIT B
    Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 14 of
                                           21
      RE: Zantac Early Orders
      Wisner, R. Brent <rbwisner@baumhedlundlaw.com>
      Tue 3/3/2020 2:17 AM
      To: DODGE, JAIME LYNNE <jdodge@emory.edu>; Mikal Watts <mcwatts@wattsguerra.com>; Robert C. Gilbert
      <gilbert@kolawyers.com>; Roopal Luhana <Luhana@chaffinluhana.com>; Cheffo, Mark <Mark.Cheffo@dechert.com>; Bayman,
      Andy <ABayman@KSLAW.com>; Petrosinelli, Joe <JPetrosinelli@wc.com>; paige.sharpe@arnoldporter.com
      <paige.sharpe@arnoldporter.com>


         6 attachments (167 KB)
      CMO (Proposed) - Initial Disclosures, Opening Discovery & Science Day.docx; CMO (Proposed) - Preservation Order.docx; PTO
      (Proposed) - Confidentiality Order.docx; PTO (Proposed) - Direct Filing.docx; PTO (Proposed) - Procedures for Resolution of
      Discovery Disputes.docx; PTO (Proposed) - Protocol for Treatment of Privileged and Work Product Materials.docx;


      Counsel,

      We are looking forward to mee ng with you on Wednesday. In an cipa on, the Prac ces &
      Procedures Team prepared several proposed Pretrial and Case Management Orders that we
      would like to discuss with you and, hopefully, reach agreement about prior to the CMC. We will
      also be sending you a streamlined service order tomorrow.

      During our mee ng, we would also like to discuss:

            1. Crea ng incen ves for Plain ﬀs to ﬁle in MDL as opposed to state court (i.e., bundling of
               complaints)
            2. Agenda for the CMC (including a poten al science primer for the Court)
            3. General melines for case schedule
            4. Logis cs of pu ng together joint statement (due Mar. 16)

      Best,

      R. Brent Wisner | Partner

      10940 Wilshire Boulevard, 17th Floor | Los Angeles, CA 90024
      baumhedlundlaw.com | (310) 207-3233 | rbwisner@baumhedlundlaw.com


      CONFIDENTIALITY NOTICE -- This electronic mail message may contain conﬁden al informa on belonging to the sender which is protected by the a orney-client and/or work

      product privilege. The informa on is intended only for the use of the individual(s) or en ty(ies) named above. If you are not the intended recipient, you are no ﬁed that any

      disclosure, copying, distribu on, or the taking of any ac on in reliance on the contents of this informa on is strictly prohibited. If you have received this transmission in error, please

      purge the received informa on from your system and immediately no fy the sender by telephone and by return e-mail. Thank you. IRS DISCLAIMER: Communica ons from our ﬁrm

      may contain or incorporate federal tax advice. Under recently promulgated US Internal Revenue Service standards (Circular 230), we are required to inform you that only formal,

      wri en tax opinions mee ng the requirements of Circular 230 may be relied upon by taxpayers for the purpose of avoiding tax-related penal es. Accordingly, this communica on is

      not intended or wri en to be used, and it cannot be used, for the purpose of avoiding tax-related penal es under the Internal Revenue Code.




      From: DODGE, JAIME LYNNE <jdodge@emory.edu>
      Sent: Wednesday, February 26, 2020 2:45 PM
https://outlook.office.com/mail/search/id/AAMkAGFiOGJmNWFjLTZjMjEtNDA5Yy1iN2NmLTNkNTE5YmUyYmVhNABGAAAAAADMvhp94DGCSbzS%…                                                                            1/3
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 15 of
                                       21



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


     IN RE: ZANTAC (RANITIDINE)                                                      MDL NO. 2924
     PRODUCTS LIABILITY                                                               20-MD-2924
     LITIGATION
                                                        JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART

     _______________________________/

    THIS DOCUMENT RELATES TO: ALL CASES

                       [PROPOSED] CASE MANAGEMENT ORDER # XX
                       Initial Disclosures, Opening Discovery & Science Day

    I.   Voluntary Disclosure and Production by Defendants:

             1.   By March 31, 2020, Defendants will voluntarily produce to Plaintiffs without a

    formal discovery request, the following documents subject to entry of the agreed upon protective

    order:

                  a. All New Drug Applications (“NDA”) files, including all clinical trial reports,

                      animal bioassays, and the underlying SAS transport files therein, for Zantac or

                      any other ranitidine-containing product, whether prescription or over-the-

                      counter;

                  b. All Investigational New Drug Application (“IND”) files, including SAS

                      transport files therein, for Zantac or any other ranitidine-containing product,

                      whether prescription or over-the-counter;

                  c. All final agreements concerning the transfer, control, or sale of a Zantac

                      NDA, IND, trademark or license, whether prescription or over the counter.

                  d. All final agreements concerning the distribution of Zantac or other ranitidine-

                      containing products, whether prescription or over-the-counter.



                                                    1
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 16 of
                                       21



           2.      By March 31, 2020, Defendants will disclose to Plaintiffs any readily obtainable

    corporate organizational charts for each Defendant and the name and title and subject matter of

    each employee and former employee likely to have discoverable information, that the

    Defendants may use to support their claims or defenses, unless the use would be solely for

    impeachment. Defendants shall also provide the telephone numbers and address of any former

    employees disclosed above. Defendants’ voluntary disclosure and production shall be made to

    the best of the Defendants’ knowledge, information and belief and are subject to additional or

    different information that further investigation may disclose. Discovery and investigation are

    ongoing in this matter. This voluntary disclosure and production are made without prejudice to

    Defendants’ right to amend or supplement. In light of this voluntary disclosure and production

    by the Defendants, as well as the discovery obligations undertaken by both Plaintiffs and

    Defendants, as set forth in this Order, the disclosure requirements of Fed. R. Civ. P. 26(a) are

    hereby suspended for both Plaintiffs and Defendants.

    II.   Opening Discovery

           1.      General discovery on all Defendants and third-parties shall commence within 14

    days after the entry of an order establishing the leadership for Plaintiffs. Any and all previously-

    served and unanswered discovery requests are stricken and the Defendants are under no

    obligation to respond to those requests.

           2.      Within 14 days after the entry of an order establishing Plaintiffs’ leadership, the

    Parties shall meet-and-confer and submit a deposition protocol. No depositions will be permitted

    until such protocol is established. Disputes concerning the deposition protocol shall be resolved

    through the procedures outlined in PTO # XX.




                                                     2
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 17 of
                                       21



           3.      Discovery on Plaintiffs shall be limited, until otherwise ordered by the Court, to

    the information being collected by the Census.

    III. Science Day

           1.      A formal Science Day will be set by Court order approximately 90 days following

    the entry of an order establishing the leadership for Plaintiffs.

           2.      At least 30 days prior to the scheduled Science Day, the Parties shall submit a

    proposed Science Day agenda and protocol, proposed date, and a disclosure of those experts each

    side intends to present. Additionally, each side is permitted to submit up to twenty publications

    for the Court to review.

    DONE and ORDERED in Chambers, West Palm Beach, Florida, this __ day of March,
    2020.


                                                    _______________________________________
                                                    ROBIN L. ROSENBERG
                                                    UNITED STATES DISTRICT JUDGE




                                                      3
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 18 of
                                       21



                                    EXHIBIT C
                   Case 9:20-md-02924-RLR Document 3062-5 CEntered on FLSD Docket 03/17/2021 Page 19 of
                                               EXHIBIT     21
Defendant               Production Date    Defendant Description of Production         No. of Documents

Boehringer Ingelheim    6/26/2020          Regulatory files                            2,616

                        7/10/2020          Regulatory files, SOP’s                     2707
                                           CHC Org Charts
                        8/28/2020          2010 CHC Org Chart                          1435
                                           Labeling and packaging
                        9/1/2020           SOP’s                                       97

TOTAL BI production                                                                    6433
GSK                                        INDs                                        1,207
                        6/26/2020
                                           NDAs                                        70,634
                        7/6/2020
                                           Additional IND                              213
                        7/10/2020
                        7/17/2020          Additional NDA                              62
                                           Annual Reports & Summary Basis of
                        7/31/2020                                                      136
                                           Approval
                                           Additional NDA                              678
                        8/13/2020
                                           Medical information letters                 669
                        8/21/2020
                                           Additional NDA                              852
                        8/27/2020
                                           SOPs and Organizational Charts              1,028
                        9/4/2020
                        9/11/2020          SOPs and Organizational Charts              1,863
TOTAL GSK Production                                                                   77,342

Sanofi                  6/29/2020          "[R]egulatory files"                        5,216
                                           Historical BI regulatory documents,
                        8/14/2020          Organizational charts, SOP indices,         1,527
                                           Retailer agreements
                                           Retailer agreements, product labeling,
                        9/2/2020                                                       191
                                           EMA documents, insurance information
                        9/8/2020           Tax Records
                                           The CHC Global Manufacturing and
                        8/14/2020                                                      4
                                           Supply Agreement
TOTAL SANOFI:                                                                          6,950
Pfizer                                     Relevant contracts, FDA correspondence,
                        6/18/2020                                                      222
                                           and NDA/ANDA documents.
                                           2006 APA between J&J/Pfizer/BI and the
                                           2006 SAPA between J&J/ Pfizer
                        8/3/2020                                                       123
                                           Studies produced in the PPI litigation
                                           where ranitidine was used as a comparator
                        9/4/2020           None given                                  1,364
                        9/11/2020          None given
TOTAL PFIZER:                                                                          2597
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 20 of
                                       21



                                            EXHIBIT D
                            MDL Examples of Custodial Files and Depositions




     MDL Litigation    Time product was on Number of Custodial Number of Depositions
                       the market at the start Files Produced per
                       of the MDL              Defendant

     Xarelto           4 years               194                       50 depositions per
                                                                       defendant (CMO 2)

     Pradaxa           2 years               259                       No limit

     Yaz               3 years               122                       No limit

     Actos             12 years              285                       8 depositions per
                                                                       month, no cap and 1
                                                                       defendant (Amended
                                                                       CMO 1)

     Invokana          3 years               87+                       No limit

     Seroquel          6 years               80                        No limit

     Protonix (PPI)    15 years              80 custodial files agreed Soft cap of 30
                                             to by Pfizer and the PSC depositions (exclusive
                                                                       of 30(b)(6)
                                                                       depositions) agreed to
                                                                       by Pfizer and the PSC
                                                                       (CMO 19)

     Prilosec/Nexium   27 years              140 custodial files       Soft cap of 55
     (PPI)                                                             (exclusive of 30(b)(6)
                                                                       depositions) (CMO
                                                                       17)
Case 9:20-md-02924-RLR Document 3062-5 Entered on FLSD Docket 03/17/2021 Page 21 of
                                       21



                                                     EXHIBIT E


                           MDL’s with Appointed Special Discovery Master

     In re 3M Combat Arms Earplug Prods. Liab. Litig., MDL No. 3885, 3:19-md-02885-MCR-
     GRJ (N.D. Fl. Oct. 15, 2019): Judge Rogers appointed retired Judge David Herndon as the
     Special Master to help manage discovery from the United States Department of Defense and
     Department of Justice. The MDL had a separate Magistrate Judge assigned yet appointed Judge
     Herndon "for the purpose of assisting the Court in moving the affirmative defenses into a
     posture for dispositive motion practice and to do so as efficiently and expediently as
     possible."

     In re Avandia Marketing, Sales Practices and Prods. Liab. Litig., MDL, No. 1871, 2:07-MD-
     1871 (E.D. Pa. June 10, 2008) (appointing a discovery master to handle scheduling issues with
     respect to depositions and document production and to mediate discovery-related disputes).

     In re Methyl Tertiary Butyl Ether Prods. Liab. Litig., MDL No. 1358, Master File No. 00-1898
     (S.D.N.Y. June 18, 2004) (appointing special master where due to the “complexity of this case,
     no district or magistrate judge of this Court could resolve every pretrial matter that might arise
     from discovery, effectively and in a timely manner, and still pay adequate attention to the
     remainder of his or her docket”).

     Additional Support:

     Honorable Shira A. Scheindlin, Jonathan M. Redgrave, Special Masters and E-Discovery: The
     Intersection of Two Recent Revisions to the Federal Rules of Civil Procedure, 30 Cardozo L.
     Rev. 347, 388 (2008)

     Barbara J. Rothstein, Ronald J. Hedges & Elizabeth C. Wiggins, MANAGING MULTIDISTRICT
     LITIGATION IN PRODUCTS LIABILITY CASES: A POCKET GUIDE FOR TRANSFEREE JUDGES § 11
     (2011).
